Citation Nr: 0710029	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-28 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to the assignment of an initial disability rating 
in excess of 50 percent for post-traumatic stress disorder 
(PTSD).  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from February 1968 to February 1971, to include combat 
duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted service connection and 
assigned a 30 percent rating for the veteran's PTSD, 
effective from the date of receipt of the original claim for 
service connection (May 14, 2002).  After the veteran filed a 
timely disagreement with that rating, a May 2004 RO rating 
decision increased the evaluation to 50 percent, effective 
from May 14, 2002.  

As a 50 percent evaluation for PTSD is not the maximum rating 
available for this disability, and the veteran has not 
indicated his satisfaction with the current rating or 
withdrawn his claim, the appeal continues.  AB v. Brown, 6 
Vet App. 35 (1993). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The only comprehensive VA psychiatric examination of record 
is dated in September 2002.  That evaluation determined that 
the veteran's Global Assessment of Functioning (GAF) score 
was 61, representing PTSD of "mild severity."  See 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994); see also Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).  Additional relevant evidence of record includes VA 
mental out-patient clinic notes, which includes an evaluation 
in October 2003, when the GAF score was recorded as 45.  The 
latter score is substantially lower that the one reported 
approximately one year earlier and the veteran has contended, 
in essence, that his PTSD has continued to increase in 
severity since the latter evaluation.  

Given that the September 2002 examination is four and one-
half years old, the subsequently dated clinical evidence of a 
worsening condition as recognized by the increase to 50 
percent, and the veteran's allegation of continued increased 
disablement, to include in recent years, the Board finds that 
a more current and comprehensive psychiatric examination is 
warranted.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006); see also, e.g., Caffrey v. Brown, 6 
Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the veteran for a 
comprehensive VA psychiatric examination 
for the purposes of determining the 
current severity of his service-connected 
PTSD.  The claims file should be furnished 
to the psychiatrist for his or her review.  
The examiner is asked to report a GAF 
score.  Any tests that are deemed 
necessary should be conducted.
                    
3.  After completion to the extent 
possible of the directed development, and 
any additional development that is 
indicated by the current state of the 
record, re-adjudicate the veteran's claim.  
If the veteran remains dissatisfied with 
the decision, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.) 



________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



